DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on October 13, 2022, is acknowledged.  Claims 14-28 are hereby withdrawn as non-elected.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0108573 issued to Tichelaar et al.
Tichelaar discloses a recyclable laminated carpet 201 comprising a primary backing 203 tufted with yarn, wherein the yarn tufts 207 extend from a front surface 209 of the primary backing 203 and backstitches of said yarn tufts are melted and fused together on the back side 217 of said primary backing 203 (abstract and sections [0002], [0019], [0029]-[0035], [0084], and [0124] and Figure 3).  A secondary backing 215 is glued onto the back side of the tufted primary backing using a hot melt adhesive (section [0124] and Figure 3).  The tufts of yarn will necessarily be bonded to the primary backing by both the melting of said tufts and the hot melt adhesive coated thereon (sections [0019], [0027], and [0052]).  
The primary backing and yarn tufts may be made of polyester (PET) or polyamide (PA), while the secondary backing and hot melt adhesive may be made of polyester (PET) (section [0124]).  The inventive carpet is free of latex to enable complete recycling thereof ([0078] and [0092]).  One embodiment of the invention is a carpet that consists only of (i.e., 100%) polyester components (section [0067]).  The hot melt adhesive may be present in an amount of 0.01-1000 g/m2 (about 3.0x10-4-30 osy), preferably 0.05-800 g/m2 (about 1.5x10-3-24 osy), more preferably 0.1-600 g/m2 (about 3.0x10-3-18 osy) (section [0135]).  The melting temperature of the hot melt adhesive is lower than the melting point of the polyester back stitch yarns (sections [0129] and [0133]). 
Thus, Tichelaar anticipates applicant’s claims 1, 2, 4-6, 8, 12, and 13.  
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0223196 issued to Coon et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Coon 2020 discloses a carpet having fluid barrier properties (abstract).  Said carpet 100 comprises (a) a greige good comprising (i) a primary backing material 104 having a face surface and a back surface, (ii) a plurality of fibers 102 tufted into the primary backing material 104, wherein a portion of the plurality of fibers 102 extends from the face surface of the primary backing 104 and wherein a second portion of the plurality of fibers 102 are exposed on the back surface of the primary backing 104 in a form of back stitches 106, (b) an adhesive layer comprising a hot melt adhesive composition 108 applied to the back surface of the primary backing material 104, wherein the adhesive composition 106 is configured to substantially encapsulate at least a portion of the back stitches 108, and c) a laminated film 112 having fluid barrier properties (abstract, section [0114], and Figure 1).  An optional resilient material 110 (i.e., applicant’s secondary backing) may be disposed between the hot melt adhesive 108 and the laminated film 112 (section [0114] and Figure 1).  Additionally, the carpet may optionally comprise a secondary backing (section [0108]).  The carpet is at least 50% recyclable, preferably at least 90% recyclable, and more preferably 100% recyclable (section [0053]).  
	The fibers 102 may be polyester, such as polyethylene terephthalate (PET) and copolymers thereof (sections [0057] and [0059]).  
The primary backing 104 may comprise polyester, such as those described for the fibers (sections [0065] and [0067]).  In a preferred embodiment, the primary backing 104 comprises woven PET (section [0067]).  In another preferred embodiment, the primary backing 104 comprises a spunbond nonwoven of sheath-core bicomponent filaments comprising a core of PET and a sheath of polyester, polyamide, or polyethylene (section [0068]).  
The hot melt adhesive layer 108 may be a polyester, such as PET (section [0070]).  Said hot melt adhesive layer 108 may be present in an amount of about 4-10 osy (section [0080]).  The hot melt adhesive composition is integrally fused with at least a portion of the back stitches (i.e., applicant’s portion of back stitch fibers being fused together) (section [0126]).  
The laminated film 112 may be an engineered polymer film comprising polyester, such as PET, or copolymers thereof (sections [0084] and [0086]).  In a preferred embodiments, the laminated film 112 comprises homogeneous PET and/or biaxially-oriented PET (sections [0090] and [0091]).  In another preferred embodiment, the laminated film 112 is an engineered film comprising layers of polyethylene film and polyester film (section [0094]).  The laminated film 112 has a thickness of 1-10 mils (section [0098]).  
The resilient material 110 may be a polyester nonwoven (section [0055]).  The inventive carpets do not comprise latex precoat layers (see working examples without latex and control examples with latex adhesive, especially Table 6).
	 Thus, Coon 2020 anticipates the invention of claims 1-4 and 6-11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9-11 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0108573 issued to Tichelaar et al. in view of US 2018/0355553 issued to Coon.
Regarding claims 3 and 9-11, Tichelaar fails to teach an engineered polyester film having a thickness of less than 6 mils attached to the back side of the secondary backing.  However, such films are known in the art of carpets for providing fluid barrier properties thereto.  
For example, Coon 2018 discloses a carpet comprising (a) a greige good comprising (i) a primary backing having a face and a back surface, (ii) a plurality of fibers attached to the primary backing material and extending from the face of the primary backing material and exposed at the back side of the primary backing material, (b) a precoat composition applied to the back surface of the primary backing material, and (c) a secondary backing system adjacent to the precoat composition, wherein the secondary backing system comprises (i) a secondary backing layer having a first surface and a second surface and (ii) a polymer film applied to the second surface of the secondary backing material (section [0008]).  The polymer film may be an engineered film comprising a polyester film layer sandwiched by polyethylene film layers (section [0147]).  The polymer film is impermeable and provides fluid barrier properties to the carpet (section [0149]).  Said polymer has a thickness of less than about 6 mils (section [0151]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polyester engineered film having a thickness of less than 6 mils, as taught by Coon 2018, to the back side of the secondary backing of the Tichelaar carpet in order to provide fluid barrier properties to said carpet.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 3 and 9-11 are rejected as being obvious over the cited prior art.  
Regarding claim 7, Tichelaar fails to teach the primary backing comprises sheath-core fibers.  However, such sheath-core bicomponent fibers are well known in the art of primary backings.  For example, Coon 2018 teaches suitable primary backings for carpets include spunbond nonwovens made of bicomponent filaments having a core made of polyethylene terephthalate (PET) and a sheath made of polyamide, polyethylene, or polyester (section [0076]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a primary backing made of sheath-core fibers, as taught by Coon 2018, for the primary backing of the Tichelaar carpet since said primary backings are known to be suitable in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is rejected as being obvious over the cited prior art.  
Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being obvious over US 2020/0223196 issued to Coon et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 5, while Coon 2020 does not explicitly teach that the polyester hot melt adhesive has a lower melting point than the polyester fibers tufted into the primary backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyester or copolymer thereof for the hot melt adhesive, wherein said hot melt adhesive has a lower melting point than that of the polyester fibers.  Motivation to do so would be to prevent thermal damage to the tufted pile fibers during application of the hot melt adhesive.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 5 is rejected as being obvious over the cited prior art.  
Regarding claims 12 and 13, while Coon 2020 does not explicitly teach the carpet comprises at least 95%, preferably at least 99% polyester, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ substantially all or 100% polyester materials for the carpet in order to facilitate recycling of said carpet.  Note Coon teaches the carpet is preferably 100% recyclable.  Employing all polyester materials for the carpet would aid in the recyclability of the entire carpet without separation of components.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 12 and 13 are also rejected as being obvious over the Coon 2020 reference.    


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 23, 2022